DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendment to claim 24 resolves the previous rejection of claim 24 under 35 USC 112(b). Therefore, the previous rejection of claim 24 under 35 USC 112(b) has been withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cheng et al. (US 9437501) hereinafter “Cheng2”.
Regarding claim 21, Figs. 1-9B of Cheng2 teaches a method of forming a device, comprising: forming a first transistor (Item 330) on a substrate (Item 301), wherein the first transistor (Item 330) is formed to comprise first source/drain regions (Items 501) on the substrate (Item 301), first nanosheet channel structures (Left Items 311) formed to extend between the first source/drain structures (Items 501), and first gate structures (Left Item 901) formed to surround each of the first nanosheet channel structures (Left Items 311), wherein the first gate structures 
Examiner’s Note: The claim language does not require that the spacer directly contact a topmost surface of the second nanosheet stack.
Regarding claim 22, Cheng2 further teaches where the spacer (Item 601) is formed to be taller than the first nanosheet channel structures (Left Items 311) and the second nanosheet channel structures (Right Items 311).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 9437501) hereinafter “Cheng2” in view of Cheng et al. (US 2017/0294358) hereinafter “Cheng”.
Regarding claim 24, Cheng2 teaches all of the elements of the claimed invention as stated above except where the spacer and a plurality of liners comprise different materials.
Cheng teaches where a spacer (Item 502) and a plurality of liners (Paragraph 0050 where liners are formed on each of the first and second nanosheet stacks) comprise different materials (Paragraph 0050 where the spacer is silicon oxide and the liners are nitride material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of liners that comprise a different material than the spacer because the presence of a plurality of liners protects semiconductor nanowires and substantially inhibits oxygen from the spacer entering the nanowires during subsequent heat treatments (Cheng Paragraph 0050).             
Claims 1, 2, 4, 8-10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2017/0294358) hereinafter “Cheng” in view of Ragnarsson et al. (US 2017/0330801) hereinafter “Ragnarsson” and in further view of Cheng et al. (US 9437501) hereinafter “Cheng2”.
Regarding claim 1, Cheng teaches a method comprising: patterning (Fig. 5; Paragraph 0050)  a multi-layer structure (Item 401) of alternating layers of a first material (Item 408) and a second material (Item 406) into first and second nanosheet stacks (Items 501 and 503, respectively); forming a spacer (Item 502) between the first nanosheet stack (Item 501) and the second nanosheet stack (Item 503); removing (Fig. 17) the first material (Item 408) from 
Cheng does not teach covering the first work function metal surrounding the first nanosheet stack with a mask; removing the first work function metal from the second nanosheet stack while protecting the first work function metal surrounding the first nanosheet stack by the mask and the spacer; forming a second work function metal surrounding the layers of the second material of the second nanosheet stack and on remaining portions of the first work function metal; and forming a gate material over the second work function metal.
Ragnarsson teaches a method of forming a semiconductor device where a barrier layer (Item 120) is between sets of first and second semiconductor fins (Items 110 and 108); forming a first work function metal (Item 128) surrounding the first and second semiconductor fins (Item 110 and 108); covering the first work function metal (Item 128) surrounding the first set of semiconductor fins (Item 110) with a mask (Item 130); removing the first work function metal (Item 128) from the second set of semiconductor fins (Item 108) while protecting the first work function metal (Item 128) surrounding the first set of semiconductor fins (Item 110) by the mask (Item 130) and the barrier layer (Item 120); forming a second work function metal (Item 130) surrounding the second set of semiconductor fins (Item 108) and on remaining portions of the first work function metal (Item 128); and forming a gate material (Item 134) over the second work function metal (Item 130).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a first work function metal surrounding the layers of the second material; covering the first work function metal surrounding the first nanosheet stack 
Cheng does not explicitly teach where forming the spacer comprises at least one of: over the second nanosheet stack such that the spacer is present over a topmost surface of the second nanosheet stack after the formation of the spacer; and into the second nanosheet stack.
Cheng2 teaches a method of forming a dielectric structure (Item 601) between two nano sheet stack structures (Items 330 and 331) where the forming the spacer (Item 601) comprises forming the spacer (Item 601) over a second nanosheet stack (Item 331) such that the spacer (Item 601) is present over a topmost surface of the second nanosheet stack (Item 331) after the formation of the spacer (Item 601).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the spacer in Cheng in the manner taught by Cheng2, where the method of forming the spacer comprises forming the spacer over the second nanosheet stack such that the spacer is present over a topmost surface of the second nanosheet stack after the formation of the spacer because forming the spacer over the second nanosheet stack is known to hold a gate spacer in place during a subsequent removal of a dummy gate (Cheng2 Column 6, Lines 32-36).
Examiner’s Note: The claim language does not require that the spacer directly contact a topmost surface of the second nanosheet stack.
Examiner’s Note: While Ragnarsson does not have stacked nanosheets, when the method of Ragnarsson depositing different work function metals on various semiconductor structures in a gate area is applied to the nanosheet stacks of Cheng, the work function materials will surround the respective second semiconductor materials as claimed.  
Regarding claim 2, the combination of Cheng, Ragnarsson and Cheng2 teaches all of the elements of the claimed invention as stated above.
Cheng further teaches forming a sacrificial gate (Items 602a and 602b) on the first and second nanosheet stacks (Items 501 and 503, respectively), wherein the forming the spacer (Item 502) comprises: forming a first spacer (See Picture 1 below) in a lower portion of an opening; and forming a second spacer (See Picture 1 below) in an upper portion of the opening.  
	Cheng does not teach forming a sacrificial gate on the first and second nanosheet stacks; and forming an opening in the sacrificial gate, where the second spacer is removed before forming the gate material.
Ragnarsson further teaches the method further comprising: forming a sacrificial gate (Item 112) on the first and second sets of semiconductor fins (Items 110 and 108; first and second nanosheet stacks when combined with Cheng as stated in the rejection of claim 1 above); and forming an opening (Item 118) in the sacrificial gate (Item 112), wherein the forming the spacer (Combination of Items 120 and 122) comprises: forming a first spacer (Lower portion of Item 120) in a lower portion (See Examiner’s Note 1 below) of the opening (Item 118); and forming a second spacer (Item 122) in an upper portion (See Examiner’s Note 1 below) of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a sacrificial gate on the first and second nanosheet stacks; form an opening in the sacrificial gate, wherein the forming the spacer comprises: forming a first spacer in a lower portion of the opening; and forming a second spacer in an upper portion of the opening, wherein the second spacer is removed before forming the gate material because the method allows for adjusting of the effective work function of each set of transistor devices (Ragnarsson Paragraph 0005) without the effect of undesirable undercutting (Ragnarsson Paragraph 0007) while also allowing for electrical connection between gate structures of two transistors having different work function gate materials (Ragnarsson Paragraphs 0111-0112) . 
Examiner’s Note 1: The Examiner notes that the recitation of a first or second spacer being in the lower or upper portion of the opening does not exclude the first or second spacer from being in the other portion of the opening (i.e. the first spacer can be in the lower portion of the hole while also being in an upper portion of the hole).
Examiner’s Note 2: The Examiner notes that the language of the claim does not require that an entirety of the second spacer is removed before forming the gate material. Therefore, the removal of a top portion of the second spacer prior to forming the gate material reads on the claim.  

    PNG
    media_image1.png
    266
    452
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Cheng Fig. 16)
Regarding claim 4, the combination of Cheng, Ragnarsson and Cheng2 teaches all of the elements of the claimed invention as stated above.
Cheng further teaches forming a sacrificial gate (Items 602a and 602b) on the first and second nanosheet stacks (Items 501 and 503, respectively), wherein the forming the spacer (Item 502) comprises: forming a first spacer (See Picture 1 above) in a lower portion of an opening; and forming a second spacer (See Picture 1 above) in an upper portion of the opening.  
	Cheng does not teach forming a sacrificial gate on the first and second nanosheet stacks; and forming an opening in the sacrificial gate.
Ragnarsson further teaches the method further comprising: forming a sacrificial gate (Item 112) on the first and second sets of semiconductor fins (Items 110 and 108; first and second nanosheet stacks when combined with Cheng as stated in the rejection of claim 1 above); and forming an opening (Item 118) in the sacrificial gate (Item 112), wherein the forming the spacer (Combination of Items 120 and 122) comprises: forming a first spacer (Lower portion of Item 120) in a lower portion (See Examiner’s Note 1 below) of the opening (Item 118); and forming a second spacer (Item 122) in an upper portion (See Examiner’s Note 1 below) of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a sacrificial gate on the first and second nanosheet stacks; form an opening in the sacrificial gate, wherein the forming the spacer comprises: forming a first spacer in a lower portion of the opening; and forming a second spacer in an upper portion of the opening, because the method allows for adjusting of the effective work function of each set of transistor devices (Ragnarsson Paragraph 0005) without the effect of undesirable undercutting (Ragnarsson Paragraph 0007) while also allowing for electrical connection between gate structures of two transistors having different work function gate materials (Ragnarsson Paragraphs 0111-0112) . 
Cheng does not teach where the spacer comprises forming the second spacer over a portion of the second nanosheet stack.
Cheng2 teaches a method of forming a dielectric structure (Item 601) between two nano sheet stack structures (Items 330 and 331) where the forming the spacer (Item 601) comprises forming a portion of the spacer (Item 601) over a second nanosheet stack (Item 331) such that the spacer (Item 601) is present over a topmost surface of the second nanosheet stack (Item 331) after the formation of the spacer (Item 601).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the spacer in Cheng in the manner taught by Cheng2, where the method of forming the spacer comprises forming the second spacer over a portion of the second nanosheet stack because forming the spacer over the second nanosheet 
Examiner’s Note 1: The Examiner notes that the recitation of a first or second spacer being in the lower or upper portion of the opening does not exclude the first or second spacer from being in the other portion of the opening (i.e. the first spacer can be in the lower portion of the hole while also being in an upper portion of the hole).
Examiner’s Note 3: The Examiner notes that the Examiner interpreting the lower portion of the spacer as the first spacer and the upper portion of the spacer as the second spacer is consistent with the Applicant’s disclosure even though the materials of the first and second spacer are the same and are formed by one process because the Applicant discloses at least one embodiment where the upper portion and the lower portion of the spacer are formed of the same material (See Applicant’s claim 7).
Regarding claim 8, the combination of Cheng, Ragnarsson and Cheng2 teaches all of the elements of the claimed invention as stated above.
Cheng does not teach where the removing the first work function metal from the second nanosheet stack comprises applying one or a wet etching process and a dry etching process.
Ragnarsson further teaches where the removing the first work function metal (Item 128) from the second set of semiconductor fins (Item 108; second nanosheet stack when combined with Cheng as stated in the alternative rejection of claim 1 above) comprises applying one of a wet etching process and a dry etching process (Paragraph 0015 where isotropic etching is conducted).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove the first work function metal form the second 
Regarding claim 9, Cheng teaches a method comprising: alternating growing layers of a first material (Item 408) and a second material (Item 406) into a multi-layer structure (Item 401); patterning (Fig. 5; Paragraph 0050) the multi-layer structure to create first and second nanosheet stacks (Items 501 and 503, respectively); forming a spacer (Item 502) between the first nanosheet stack (Item 501) and the second nanosheet stack (Item 503); removing (Fig. 17) the first material (Item 408) from between the layers of the second material (Item 406); forming a first work function metal (Item 1504) surrounding the layers of the second material (Item 406); and forming a gate material (Item 1506).
Cheng does not teach covering the first work function metal surrounding the first nanosheet stack with a mask to leave the second nanosheet stack exposed; removing the first work function metal from the second nanosheet stack through an etching process while protecting the first work function metal surrounding the first nanosheet stack from the etching process by the mask, and the spacer; forming a second work function metal surrounding the layers of the second material of the second nanosheet stack and on remaining portions of the first work function metal; and forming a gate material over the second work function metal.
Ragnarsson teaches a method of forming a semiconductor device where a barrier layer (Item 120) is between sets of first and second semiconductor fins (Items 110 and 108); forming a first work function metal (Item 128) surrounding the first and second semiconductor fins (Item 110 and 108); covering the first work function metal (Item 128) surrounding the first set of semiconductor fins (Item 110) with a mask (Item 130) to leave the second set of semiconductor 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a first work function metal surrounding the layers of the second material; covering the first work function metal surrounding the first nanosheet stack with a mask to leave the second nanosheet stack exposed; removing the first work function metal from the second nanosheet stack through an etching process while protecting the first work function metal surrounding the first nanosheet stack from the etching process by the mask, and the spacer; forming a second work function metal surrounding the layers of the second material of the second nanosheet stack and on remaining portions of the first work function metal; and forming a gate material over the second work function metal because the method allows for adjusting of the effective work function of each set of transistor devices (Ragnarsson Paragraph 0005) without the effect of undesirable undercutting (Ragnarsson Paragraph 0007).
Cheng does not explicitly teach where forming the spacer comprises at least one of: over the second nanosheet stack such that the spacer is present over a topmost surface of the second nanosheet stack after the formation of the spacer; and into the second nanosheet stack.
Cheng2 teaches a method of forming a dielectric structure (Item 601) between two nano sheet stack structures (Items 330 and 331) where the forming the spacer (Item 601) comprises 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the spacer in Cheng in the manner taught by Cheng2, where the method of forming the spacer comprises forming the spacer over the second nanosheet stack such that the spacer is present over a topmost surface of the second nanosheet stack after the formation of the spacer because forming the spacer over the second nanosheet stack is known to hold a gate spacer in place during a subsequent removal of a dummy gate (Cheng2 Column 6, Lines 32-36).
Examiner’s Note: The claim language does not require that the spacer directly contact a topmost surface of the second nanosheet stack.
Examiner’s Note: While Ragnarsson does not have stacked nanosheets, when the method of Ragnarsson depositing different work function metals on various semiconductor structures in a gate area is applied to the nanosheet stacks of Cheng, the work function materials will surround the respective second semiconductor materials as claimed.  
Regarding claim 10, the combination of Cheng, Ragnarsson and Cheng2 teaches all of the elements of the claimed invention as stated above.
Cheng further teaches forming a sacrificial gate (Items 602a and 602b) on the first and second nanosheet stacks (Items 501 and 503, respectively), wherein the forming the spacer (Item 502) comprises: forming a first spacer (See Picture 1 above) in a lower portion of an opening; and forming a second spacer (See Picture 1 above) in an upper portion of the opening,.  

Ragnarsson further teaches the method further comprising: forming a sacrificial gate (Item 112) on the first and second sets of semiconductor fins (Items 110 and 108; first and second nanosheet stacks when combined with Cheng as stated in the rejection of claim 1 above); and forming an opening (Item 118) in the sacrificial gate (Item 112), wherein the forming the spacer (Combination of Items 120 and 122) comprises: forming a first spacer (Lower portion of Item 120) in a lower portion (See Examiner’s Note 1 below) of the opening (Item 118); and forming a second spacer (Item 122) in an upper portion (See Examiner’s Note 1 below) of the opening (Item 118), wherein the second spacer (Item 122) is removed (See Examiner’s Note 2 below) before forming the gate material (Item 134).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a sacrificial gate on the first and second nanosheet stacks; form an opening in the sacrificial gate, wherein the forming the spacer comprises: forming a first spacer in a lower portion of the opening; and forming a second spacer in an upper portion of the opening, wherein the second spacer is removed before forming the gate material because the method allows for adjusting of the effective work function of each set of transistor devices (Ragnarsson Paragraph 0005) without the effect of undesirable undercutting (Ragnarsson Paragraph 0007) while also allowing for electrical connection between gate structures of two transistors having different work function gate materials (Ragnarsson Paragraphs 0111-0112) . 
Examiner’s Note 1: The Examiner notes that the recitation of a first or second spacer being in the lower or upper portion of the opening does not exclude the first or second spacer 
Examiner’s Note 2: The Examiner notes that the language of the claim does not require that an entirety of the second spacer is removed before forming the gate material. Therefore, the removal of a top portion of the second spacer prior to forming the gate material reads on the claim.  
Regarding claim 12, the combination of Cheng, Ragnarsson and Cheng2 teaches all of the elements of the claimed invention as stated above.
Cheng further teaches forming a sacrificial gate (Items 602a and 602b) on the first and second nanosheet stacks (Items 501 and 503, respectively), wherein the forming the spacer (Item 502) comprises: forming a first spacer (See Picture 1 above) in a lower portion of an opening; and forming a second spacer (See Picture 1 above) in an upper portion of the opening.  
	Cheng does not teach forming a sacrificial gate on the first and second nanosheet stacks; and forming an opening in the sacrificial gate.
Ragnarsson further teaches the method further comprising: forming a sacrificial gate (Item 112) on the first and second sets of semiconductor fins (Items 110 and 108; first and second nanosheet stacks when combined with Cheng as stated in the rejection of claim 1 above); and forming an opening (Item 118) in the sacrificial gate (Item 112), wherein the forming the spacer (Combination of Items 120 and 122) comprises: forming a first spacer (Lower portion of Item 120) in a lower portion (See Examiner’s Note 1 below) of the opening (Item 118); and forming a second spacer (Item 122) in an upper portion (See Examiner’s Note 1 below) of the opening (Item 118), wherein the second spacer (Item 122) is removed (See Examiner’s Note 2 below) before forming the gate material (Item 134).

Cheng does not teach where the spacer comprises forming the second spacer over a portion of the second nanosheet stack.
Cheng2 teaches a method of forming a dielectric structure (Item 601) between two nano sheet stack structures (Items 330 and 331) where the forming the spacer (Item 601) comprises forming a portion of the spacer (Item 601) over a second nanosheet stack (Item 331) such that the spacer (Item 601) is present over a topmost surface of the second nanosheet stack (Item 331) after the formation of the spacer (Item 601).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the spacer in Cheng in the manner taught by Cheng2, where the method of forming the spacer comprises forming the second spacer over a portion of the second nanosheet stack because forming the spacer over the second nanosheet stack is known to hold a gate spacer in place during a subsequent removal of a dummy gate (Cheng2 Column 6, Lines 32-36).

Examiner’s Note 1: The Examiner notes that the recitation of a first or second spacer being in the lower or upper portion of the opening does not exclude the first or second spacer from being in the other portion of the opening (i.e. the first spacer can be in the lower portion of the hole while also being in an upper portion of the hole).
Examiner’s Note 3: The Examiner notes that the Examiner interpreting the lower portion of the spacer as the first spacer and the upper portion of the spacer as the second spacer is consistent with the Applicant’s disclosure even though the materials of the first and second spacer are the same and are formed by one process because the Applicant discloses at least one embodiment where the upper portion and the lower portion of the spacer are formed of the same material (See Applicant’s claim 7).
Regarding claim 16, the combination of Cheng, Ragnarsson and Cheng2 teaches all of the elements of the claimed invention as stated above.
Cheng does not teach where the removing the first work function metal from the second nanosheet stack comprises applying one or a wet etching process and a dry etching process.
Ragnarsson further teaches where the removing the first work function metal (Item 128) from the second set of semiconductor fins (Item 108; second nanosheet stack when combined with Cheng as stated in the alternative rejection of claim 1 above) comprises applying one of a wet etching process and a dry etching process (Paragraph 0015 where isotropic etching is conducted).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove the first work function metal form the second nanosheet stack by applying either of a wet etching process or a dry etching process because the .
Claims 3, 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2017/0294358) hereinafter “Cheng” in view of Ragnarsson et al. (US 2017/0330801) hereinafter “Ragnarsson” and Cheng et al. (US 9437501) hereinafter “Cheng2” and in further view of Chang et al. (US 2016/0351700) hereinafter “Chang”.
Regarding claim 3, the combination of Cheng, Ragnarsson and Cheng2 teaches all of the elements of the claimed invention as stated above.
Cheng further teaches forming a sacrificial gate (Items 602a and 602b) on the first and second nanosheet stacks (Items 501 and 503, respectively), wherein the forming the spacer (Item 502) comprises: forming a first spacer (See Picture 1 above) in a lower portion of an opening; and forming a second spacer (See Picture 1 above) in an upper portion of the opening, where the spacer (Item 502) comprises the first spacer (See Picture 1 above) and the second spacer (See Picture 1 above)  on top of the first spacer (See Picture 1 above).  
	Cheng does not teach forming a sacrificial gate on the first and second nanosheet stacks; and forming an opening in the sacrificial gate.
Ragnarsson further teaches the method further comprising: forming a sacrificial gate (Item 112) on the first and second sets of semiconductor fins (Items 110 and 108; first and second nanosheet stacks when combined with Cheng as stated in the rejection of claim 1 above); and forming an opening (Item 118) in the sacrificial gate (Item 112), wherein the forming the spacer (Combination of Items 120 and 122) comprises: forming a first spacer (Lower portion of Item 120) in a lower portion (See Examiner’s Note 1 below) of the opening (Item 118); and forming a second spacer (Item 122) in an upper portion (See Examiner’s Note 1 below) of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a sacrificial gate on the first and second nanosheet stacks; form an opening in the sacrificial gate, wherein the forming the spacer comprises: forming a first spacer in a lower portion of the opening; and forming a second spacer in an upper portion of the opening, wherein the second spacer is removed before forming the gate material because the method allows for adjusting of the effective work function of each set of transistor devices (Ragnarsson Paragraph 0005) without the effect of undesirable undercutting (Ragnarsson Paragraph 0007) while also allowing for electrical connection between gate structures of two transistors having different work function gate materials (Ragnarsson Paragraphs 0111-0112) . 
The combination of Cheng and Ragnarsson does not teach narrowing an upper portion of the opening.
Chang teaches a semiconductor device where a spacer (Item 134) is between semiconductor fins (Items 101A and 101B) and where the spacer narrows in an upper portion of the spacer (Item 134).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to narrow an upper portion of the opening taught by Ragnarsson because it allows for easier formation of other gate metal stack layers over the fin structures since the opening is larger (Chang Paragraph 0052).
Examiner’s Note 1: The Examiner notes that the recitation of a first or second spacer being in the lower or upper portion of the opening does not exclude the first or second spacer 
Examiner’s Note 2: The Examiner notes that the language of the claim does not require that an entirety of the second spacer is removed before forming the gate material. Therefore, the removal of a top portion of the second spacer prior to forming the gate material reads on the claim.  
Examiner’s Note 3: The Examiner notes that the Examiner interpreting the lower portion of the spacer as the first spacer and the upper portion of the spacer as the second spacer is consistent with the Applicant’s disclosure even though the materials of the first and second spacer are the same and are formed by one process because the Applicant discloses at least one embodiment where the upper portion and the lower portion of the spacer are formed of the same material (See Applicant’s claim 7).
Regarding claim 7, Cheng further teaches where the first spacer (See Picture 1 above) and the second spacer (See Picture 1 above) are the same material (Where the first and second spacer are identified as being different portions of the same material).
Regarding claim 11, the combination of Cheng, Ragnarsson and Cheng2 teaches all of the elements of the claimed invention as stated above.
Cheng further teaches forming a sacrificial gate (Items 602a and 602b) on the first and second nanosheet stacks (Items 501 and 503, respectively), wherein the forming the spacer (Item 502) comprises: forming a first spacer (See Picture 1 above) in a lower portion of an opening; and forming a second spacer (See Picture 1 above) in an upper portion of the opening, where the spacer (Item 502) comprises the first spacer (See Picture 1 above) and the second spacer (See Picture 1 above)  on top of the first spacer (See Picture 1 above).  

Ragnarsson further teaches the method further comprising: forming a sacrificial gate (Item 112) on the first and second sets of semiconductor fins (Items 110 and 108; first and second nanosheet stacks when combined with Cheng as stated in the rejection of claim 1 above); and forming an opening (Item 118) in the sacrificial gate (Item 112), wherein the forming the spacer (Combination of Items 120 and 122) comprises: forming a first spacer (Lower portion of Item 120) in a lower portion (See Examiner’s Note 1 below) of the opening (Item 118); and forming a second spacer (Item 122) in an upper portion (See Examiner’s Note 1 below) of the opening (Item 118), wherein the second spacer (Item 122) is removed (See Examiner’s Note 2 below) before forming the gate material (Item 134).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a sacrificial gate on the first and second nanosheet stacks; form an opening in the sacrificial gate, wherein the forming the spacer comprises: forming a first spacer in a lower portion of the opening; and forming a second spacer in an upper portion of the opening, wherein the second spacer is removed before forming the gate material because the method allows for adjusting of the effective work function of each set of transistor devices (Ragnarsson Paragraph 0005) without the effect of undesirable undercutting (Ragnarsson Paragraph 0007) while also allowing for electrical connection between gate structures of two transistors having different work function gate materials (Ragnarsson Paragraphs 0111-0112) . 
The combination of Cheng and Ragnarsson does not teach narrowing an upper portion of the opening.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to narrow an upper portion of the opening taught by Ragnarsson because it allows for easier formation of other gate metal stack layers over the fin structures since the opening is larger (Chang Paragraph 0052).
Examiner’s Note 1: The Examiner notes that the recitation of a first or second spacer being in the lower or upper portion of the opening does not exclude the first or second spacer from being in the other portion of the opening (i.e. the first spacer can be in the lower portion of the hole while also being in an upper portion of the hole).
Examiner’s Note 2: The Examiner notes that the language of the claim does not require that an entirety of the second spacer is removed before forming the gate material. Therefore, the removal of a top portion of the second spacer prior to forming the gate material reads on the claim.  
Examiner’s Note 3: 
Regarding claim 15, Cheng further teaches where the first spacer (See Picture 1 above) and the second spacer (See Picture 1 above) are the same material (Where the first and second spacer are identified as being different portions of the same material).
Allowable Subject Matter
Claims 5, 6, 13, 14 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 5 and 6: The prior art of record does not teach or suggest the combination of limitations including wherein forming the spacer results in the second spacer extending into a portion of the second nanosheet stack along with the other limitations of claim 1.
Regarding claims 13 and 14: The prior art of record does not teach or suggest the combination of limitations including wherein forming the spacer results in the second spacer extending into a portion of the second nanosheet stack along with the other limitations of claim 9.
Regarding claim 23: The prior art of record does not teach or suggest the combination of limitations including where the spacer is formed to be positioned into a portion of the at least one of the second nanosheet channel structures of the second transistor along with the other limitations of claim 21.
Response to Arguments
Applicant’s arguments, see REMARKS, filed 11/10/2020, with respect to the rejection(s) of claim(s) 1, 9 and 21 under 35 USC 103(a) utilizing Cheng (US 2017/0294358) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cheng2 (US 9437501).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891